This opinion is subject to revision before final
                      publication in the Pacific Reporter

                                 2018 UT 33


                                    IN THE

       SUPREME COURT OF THE STATE OF UTAH

      TEAMSTERS LOCAL 222 and JOHN and JANE DOE NOS. 1–23,
                           Appellees,
                                       v.
                      UTAH TRANSIT AUTHORITY,
                             Appellant.

                               No. 20170208
                             Filed July 9, 2018

                            On Direct Appeal

                      Third District, Salt Lake
                   The Honorable Ryan M. Harris
                          No. 140902884

                                 Attorneys:
          Russell T. Monahan, Salt Lake City, for appellees
     Troy L. Booher, Julie J. Nelson, Erin B. Hull, Salt Lake City,
                              for appellant

  ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court,
in which CHIEF JUSTICE DURRANT, JUSTICE HIMONAS, JUSTICE PEARCE,
                   and JUSTICE PETERSEN joined.


   ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
    ¶1 A group of supervisors working for Utah Transit Authority
(UTA) coordinated with a labor organization in an effort to unionize.
When UTA resisted, the union and supervisors filed an action
seeking a declaration of their right to organize. The district court
then entered a non-final order concluding that the supervisors had
collective bargaining rights under Utah law. Thereafter, however,
the supervisors voted not to unionize. That ended the controversy
before the district court ever entered a final judgment. And at that
point the case became moot. We dismiss the appeal and vacate the
district court’s judgment on that ground.
         TEAMSTERS LOCAL 222 v. UTAH TRANSIT AUTHORITY
                        Opinion of the Court


                                  I
    ¶2 UTA is a public transit district organized under the Utah
Public Transit District Act, Utah Code sections 17B-2a-801 to -826
(UPTDA). In 2013, UTA employed somewhere between 38 and 41
rail operations supervisors as salaried workers. Then in 2014, UTA
changed the supervisors’ status to hourly workers. This led some of
the supervisors to contact Teamsters Local 222, a labor organization.
The supervisors sought to establish Teamsters as their collective
bargaining agent.
    ¶3 Before Teamsters could act as the supervisors’ agent, it
needed approval from a majority of that group. To that end,
Teamsters went about collecting “authorization cards” from the
supervisors. The union was able to gather twenty-three cards,
representing a majority of the supervisors. Teamsters then informed
UTA of its majority support and asked the transit district to
recognize it as the supervisors’ bargaining representative. UTA
refused, in part because it believed that the supervisors had no right
to organize.
    ¶4 Teamsters and the twenty-three supporting supervisors
filed a declaratory judgment action against UTA. They sought an
order establishing that the supervisors were an appropriate
bargaining unit and an order compelling UTA to bargain with
Teamsters.
    ¶5 Teamsters and the supervisors moved for summary
judgment, arguing that the UPTDA guaranteed bargaining rights for
the supervisors. The issue turned on whether supervisors counted as
“employees” under that act. The court granted summary judgment,
concluding that the supervisors were “employees” and accordingly
had bargaining rights under the UPTDA. The court then ordered a
“card check” to verify that Teamsters still had support of a majority
of the supervisors. But at this point, Teamsters wasn’t able to
procure a majority of authorization cards. So it held a secret ballot
election in another attempt to establish majority support among the
supervisors. Teamsters again came up short. The district court
entered its final judgment, stating that Teamsters was not the
bargaining representative for UTA.
   ¶6 UTA moved for a new trial on the question whether the
rights of “employees” applied to supervisors under the UPTDA. The
court denied the motion. UTA then filed this direct appeal.



                                  2
                          Cite as: 2018 UT 33
                         Opinion of the Court

                                    II
    ¶7 The central question on the merits of this appeal is a matter
of statutory interpretation—of the meaning of the word “employee”
under the UPTDA. That question seems straightforward at first
glance. But the parties present starkly different answers to it in their
briefing. And a resolution of the question presented would require
us to untangle a web of interconnected state and federal statutes and
to reconcile a range of judicial decisions interpreting them.1
   ¶8 We dismiss the appeal and vacate the decision below
without reaching the merits, however. We do so because we hold
that the case is moot on appeal and became moot before the final
judgment was entered in the district court.
    ¶9 A case becomes moot when “the controversy is eliminated,
thereby rendering the relief requested impossible or of no legal
effect,” Utah Transit Auth. v. Local 382 of Amalgamated Transit Union,
2012 UT 75, ¶ 14, 289 P.3d 582 (citation omitted), or in other words
when “there remains no meaningful relief that this court could offer,
such that anything we might say about the issues would be purely
advisory.” Id. ¶ 15. When a case becomes moot our “immediate duty
is to dismiss the action.” Id. ¶ 19 (quoting Baird v. State, 547 P.2d 713,
716 (Utah 1978)). It is “beyond the scope of the judicial power” to
proceed any further—whether at the district or appellate level. Id.
¶ 24. This is true even if the issue is “important [or] might
speculatively resurface as a point of dispute between the parties in
the future.” Id. ¶ 16.
    ¶10 This case became moot when the supervisors voted
conclusively not to unionize in both a card check and a secret ballot
election. At that point the live controversy—over whether the
supervisors had the right to unionize in this instance—ended. And
the jurisdiction of the courts was likewise at an end.
   ¶11 UTA challenges that conclusion on two grounds. First, it
contends that the controversy is ongoing because “the district court

_____________________________________________________________

   1   The parties make arguments under the Urban Mass
Transportation Act, 49 U.S.C. sections 5301–5340; the Utah Labor
Relations Act, Utah Code sections 34-20-1 to -14; and the National
Labor Relations Act, 29 U.S.C. sections 151–169. They also cite
historical versions of these statutes and judicial interpretations of
them over time.


                                    3
          TEAMSTERS LOCAL 222 v. UTAH TRANSIT AUTHORITY
                          Opinion of the Court


order continues to allow the UTA supervisors to hold elections to
attempt to unionize,” and without a decision on appeal the
supervisors could seek to unionize again in the future. Second, UTA
seeks to invoke an exception to the doctrine of mootness arising in
circumstances involving “voluntary cessation” of illegal conduct. We
reject both arguments for reasons explained below. We then proceed
to explain the basis for our decision not only to dismiss the appeal
but to vacate the judgment of the district court.
                                     A
   ¶12 UTA points to language in our case law that suggests that a
case is moot only “if the requested judicial relief cannot affect the
rights of parties.” State v. Steed, 2015 UT 76, ¶ 1, 357 P.3d 547. In
UTA’s view the rights of the parties are still in play even if the
supervisors have decided not to unionize in this instance. Because
the supervisors could attempt to unionize again in the future, UTA
reasons that “the controversy between the parties remains alive.”
    ¶13 This argument fails because it is based on a misconception
of the nature of the controversy at issue. The relevant controversy is
not whether the supervisors have some general right to unionize; it
is whether these supervisors have a right to unionize in this instance.
And since the supervisors have indicated their desire to remain
unorganized for the time being, our decision could not affect these
supervisors at this time.
    ¶14 UTA wants us to decide this case to avert a future case—by
opining that the supervisors have no legal right to unionize. But such
a decision would run afoul of the doctrine of ripeness.2 That doctrine
limits our jurisdiction to matters involving “a conflict over the
application of a legal provision” that has “sharpened into an actual
or imminent clash of legal rights and obligations between the parties
thereto.” Redwood Gym v. Salt Lake Cty. Comm’n, 624 P.2d 1138, 1148
(Utah 1981); see also Bodell Constr. Co. v. Robbins, 2009 UT 52, ¶ 29, 215
P.3d 933. And the “conflict” that UTA posits is not a ripe one.

_____________________________________________________________
   2  A declaratory judgment action like the one before us requires “a
justiciable controversy based upon an accrued set of facts, an actual
conflict, adverse parties, a legally protectible interest on the
plaintiff’s part, and an issue ripe for judicial resolution.” Barnard v. Utah
State Bar, 857 P.2d 917, 919 (Utah 1993) (emphasis added) (citation
omitted).


                                     4
                         Cite as: 2018 UT 33
                         Opinion of the Court

    ¶15 A case is unripe where “there exists no more than a
difference of opinion regarding the hypothetical application of a
piece of legislation to a situation in which the parties might, at some
future time, find themselves.” Redwood, 624 P.2d at 1148. That is
precisely the circumstance at play here. UTA had a controversy with
the supervisors and Teamsters. But that controversy was mooted
when the supervisors formally decided not to move forward with
unionization. And any remaining conflict is simply unripe, in that it
involves a “hypothetical” future date on which the supervisors could
conceivably seek to unionize again.
                                   B
     ¶16 UTA next cites a body of federal cases that views mootness
arguments with suspicion when the party claiming mootness may
have ceased its activity for a strategic litigation purpose. See N.M. ex
rel. Richardson v. BLM, 565 F.3d 683, 701 (10th Cir. 2009) (“When a
party moots a case by voluntarily changing its own conduct, [a court
should] view mootness arguments with suspicion because the
offending party might otherwise resume that conduct as soon as the
case is dismissed.” (citation omitted)); see also Cty. of L.A. v. Davis,
440 U.S. 625, 643 (1979) (“[The] voluntary cessation of allegedly
illegal conduct does not deprive the tribunal of power to hear and
determine the case, i.e., does not make the case moot.” (citations
omitted)); City News & Novelty, Inc. v. City of Waukesha, 531 U.S. 278,
284 n.1 (2001) (“[A] party should not be able to evade judicial review
. . . by temporarily altering questionable behavior.” (citations
omitted)). UTA likens this case to these. It claims that the supervisors
have just voluntarily ceased their activity. And it asks us to find an
exception to the mootness doctrine under these cases.
    ¶17 We decline to do so because we find these cases
distinguishable. The classic voluntary cessation case involves a
defendant who is charged with violating a plaintiff’s legal rights and
who stops just long enough to get the action dismissed. The cited
cases are concerned with the prospect of the defendant remaining
free to resume its allegedly unlawful behavior—and being able to
repeat the process whenever the plaintiff reasserts its legal rights.
See, e.g., United States v. W. T. Grant Co., 345 U.S. 629, 632 (1953)
(noting that the voluntary cessation exception to mootness may be
appropriate where dismissal would leave “[t]he defendant . . . free to
return to his old ways”); Brown v. Buhman, 822 F.3d 1151, 1166 (10th
Cir. 2016) (“Courts . . . view voluntary cessation with a critical eye,
lest defendants manipulate jurisdiction to insulate their conduct


                                   5
         TEAMSTERS LOCAL 222 v. UTAH TRANSIT AUTHORITY
                        Opinion of the Court


from judicial review.” (citation omitted) (internal quotation marks
omitted)).
    ¶18 This concern is not implicated here, however. The
supervisors were not defendants who sought to moot a case when
they were sued for violating a plaintiff’s legal rights. They were
plaintiffs seeking to establish their own legal rights. And for that
reason the strategic pattern contemplated in the voluntary cessation
line of cases is not implicated.
   ¶19 We have no reason to doubt the sincerity of the supervisors’
decision to repudiate their initial inclination to organize as a union.
The supervisors officially and formally decided not to unionize. And
they did so through a democratic process that was unlikely to have
been influenced by any strategic attempt to evade judicial review.
    ¶20 UTA claims that the supervisors will benefit from a
mootness determination. It suggests that the supervisors’ decision
would preserve a favorable district court order while evading
appellate review of that order. That prospect is understandably
concerning to UTA. But that doesn’t mean the controversy remains a
live one.
    ¶21 In any event, moreover, the problem cited by UTA is an
academic one; UTA is simply mistaken in its premise. The
controversy here was moot not only on appeal but also before the
district court’s final judgment. And that means that the district
court’s order cannot stand but must be vacated. That also negates
any possible strategic benefit that the supervisors could have gained
through their vote against unionization.
                                  C
    ¶22 “When a case becomes moot prior to final adjudication, the
district court [is] without jurisdiction to enter the judgment, and
‘vacatur and dismissal [of the judgment] is automatic.’” Rio Grande
Silvery Minnow v. Bureau of Reclamation, 601 F.3d 1096, 1128 n.19 (10th
Cir. 2010) (second alteration in original) (internal quotation marks
omitted) (quoting Goldin v. Bartholow, 166 F.3d 710, 718 (5th Cir.
1999)). In cases where the district court lacks jurisdiction, moreover,
we have jurisdiction on appeal “merely for the purpose of correcting
the error of the lower court in entertaining the suit.” Id. (quoting
Estate of Harshman v. Jackson Hole Mountain Resort Corp., 379 F.3d
1161, 1163 (10th Cir. 2004)).
   ¶23 We hold that the controversy in this case became moot
before the district court had entered its final judgment. And we

                                  6
                        Cite as: 2018 UT 33
                       Opinion of the Court

therefore conclude that the district court should have dismissed the
case as moot at that point. We dismiss the appeal and vacate the
judgment below on that basis.




                                 7